delivered his notice of appeal to prison officials.   See NRAP 4(d), On
                  January 2, 2015, the attorney general timely filed a response.
                              The documents provided by the attorney general indicate that
                  appellant delivered his notice of appeal to a prison official for filing on
                  November 10, 2014, 14 days beyond the relevant appeal period. Because
                  appellant's notice of appeal was untimely filed, we lack jurisdiction to
                  consider this appeal, and we
                              ORDER this appeal DISMISSED.




                                                            CitLe8L---              J
                                                     Saitta


                                                                                    J.



                                                                                    J.




                  cc: Hon. Douglas W. Herndon, District Judge
                       Steven J. Hann
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    ce